Citation Nr: 1219409	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-26 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from October 1965 to October 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran initially claimed entitlement to service connection for PTSD.  Given the evidence of record, the Board has characterized the issue on appeal as service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Based on the multiple diagnoses of record and the absence of an opinion as to whether the diagnosed depressive disorder is related to service (either through date of onset or causation), another examination is needed to clarify the nature of the reported psychiatric disorder and to determine its likely etiology.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied for the claim of service connection for a psychiatric disorder. 

2.  Obtain all outstanding, relevant VA treatment records.  Ask the Veteran about the existence of relevant non-VA treatment records.  Request all reported records.

3.  After completion of the foregoing, schedule the Veteran for a VA mental health examination.  The claims file must be made available to the examiner for review.  Prior to the examination, specify for the examiner any in-service stressor established by the record.

If PTSD is diagnosed, the examiner should specify (1) whether the alleged in-service stressor established by the evidence of record (the Veteran's unit came under attack in 1967) was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD.

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder, other than PTSD, is related to active service. 

An explanation should be provided for any opinion expressed, preferably with discussion of the December 2006 Kongara medical record and the February 2008 VA examination record.  

4.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


